COURT OF APPEALS OF VIRGINIA


Present:    Judges Benton, Coleman and Willis


PAUL ROBERT SERRANO
                                            MEMORANDUM OPINION *
v.   Record No. 0934-00-4                       PER CURIAM
                                               JULY 25, 2000
SARAH McKINLEY SERRANO


               FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                        Leslie M. Alden, Judge

            (Paul Robert Serrano, pro se, on briefs).

            (Sarah McKinley Serrano, pro se, on brief).


     Paul Robert Serrano appeals from an order that the circuit

judge entered following a hearing on a petition to show cause for

contempt.    On appeal, appellant contends that the trial judge

erred by (1) ordering him to pay attorney's fees for Sarah

McKinley Serrano, his former wife, without evidence of the

parties' ability to pay; (2) amending the statement of facts

without notice or a hearing; (3) having a bailiff prevent him from

detailing his objections on the order prior to its presentation to

the judge and thereby limiting the issues which he could raise on

appeal; and (4) disallowing appellant's verbal characterization of

his former wife.   Upon reviewing the record and briefs of the




     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the order.   See Rule 5A:27.

                                I.

     Our standard of review is well established.

              Under familiar principles, we view the
           evidence and all reasonable inferences in
           the light most favorable to [wife as] the
           prevailing party below. "The burden is on
           the party who alleges reversible error to
           show by the record that reversal is the
           remedy to which he is entitled." We are not
           the fact-finders and an appeal should not be
           resolved on the basis of our supposition
           that one set of facts is more probable than
           another.

Lutes v. Alexander, 14 Va. App. 1075, 1077, 421 S.E.2d 857, 859

(1992) (citations omitted).

     The record establishes that appellant's former wife filed a

petition to require appellant to show cause why he should not be

held in contempt for repeatedly failing to pay child support as

ordered.   The petition referenced an order entered January 22,

1999, which recited that "if payment of child support is not

made on date due, [appellant] shall pay all attorney fees

incurred by [his former wife] in Court while pursuing

collection."   In response, appellant denied that there was any

support arrearage and referred to a November 9, 1998 order

reducing the monthly child support payment from $529 to $523 as

of October 1, 1998.   Following a hearing, the trial judge found

that no arrearage existed but that appellant had violated the


                               - 2 -
order by habitually failing to timely pay child support.        By

order entered January 28, 2000, the trial judge ordered

appellant "to make his child support checks payable to [his

former wife] and to send them directly to her in a manner

calculated to arrive by the 1st day of each month."     The trial

judge also ordered husband to pay $200 in wife's attorney's

fees.

                                  II.

        An award of attorney's fees is a matter submitted to the

sound discretion of the trial judge and is reviewable on appeal

only for an abuse of discretion.    See Graves v. Graves, 4 Va. App.

326, 333, 357 S.E.2d 554, 558 (1987).    The key to a proper award

of attorney's fees is reasonableness under all the circumstances.

See McGinnis v. McGinnis, 1 Va. App. 272, 277, 338 S.E.2d 159, 162

(1985).

        The trial judge found that appellant's tardy payments

violated the prior court order, which also provided for an award

of attorney's fees in the event appellant failed to make timely

payments.    In view of the prior order's proscription, the trial

judge was not required to receive financial information from the

parties prior to ordering appellant to pay $200 in attorney's

fees.    Based on the issues involved and the amount of the award,

the award was reasonable, and the trial judge did not abuse her

discretion in making the award.


                                 - 3 -
                                 III.

     A party who seeks to provide a written statement in lieu of a

transcript must mail a copy of the proposed statement to opposing

counsel "accompanied by notice that such statement will be

presented to the trial judge no earlier than 15 days nor later

than 20 days after such filing."   Rule 5A:8(c).   Although

appellant filed a proposed written statement of facts on March 23,

2000, certifying that a copy was mailed to his former wife's

counsel, he did not provide notice of a timely date of

presentation.   See id.   When appellant's former wife filed no

objections to the written statement, the trial judge corrected the

proposed statement.

     By failing to notice a date for presentation of the written

statement to the trial judge, appellant failed to establish prima

facie compliance with the requirements of Rule 5A:8.   Therefore,

unless the trial judge's action cured the defect, we are bound to

rule that appellant failed to make the written statement of facts

a part of the record on appeal, see Clary v. Clary, 15 Va. App.

598, 425 S.E.2d 821 (1993) (en banc); cf. Proctor v. Town of

Colonial Beach, 15 Va. App. 608, 425 S.E.2d 818 (1993) (en banc),

and dismiss the appeal.    Significantly, however, unlike the

circumstances in Clary, the trial judge corrected and signed

appellant's proposed written statement.




                                - 4 -
     Although appellant complains that the trial judge failed to

provide notice and hold a hearing prior to making the corrections,

appellant may not be heard to complain that the trial judge erred

by correcting and signing the proposed statement.    "The burden is

upon the appellant to provide us with a record which

substantiates the claim of error.    In the absence thereof, we

will not consider the point."    Jenkins v. Winchester Dep't of

Soc. Servs., 12 Va. App. 1178, 1185, 409 S.E.2d 16, 20 (1991).

But for the trial judge's certification, the written statement

would not be included in the record because husband failed to

comply with Rule 5A:8(c) in making the written statement a part

of the record.   Rule 5A:8(d) authorizes the trial judge to "make

any corrections that [she] deems necessary" in the proposed

written statement of facts.    "The judge's signature on a

transcript or written statement, without more, shall constitute

[her] certification that the procedural requirements of this Rule

5A:8 have been satisfied."    Rule 5A:8(d).   Therefore, we hold

that appellant's challenge to the written statement of facts

lacks merit.

     Appellant has requested this Court to accept his unmodified

written statement of facts or to refer the statement back to the

trial court.   For the reasons stated above, we find no error in

the trial judge's modification of the written statement of

facts.   We therefore deny the motion.


                                - 5 -
                                IV.

     Appellant contends he was prevented by the bailiff from

detailing his objections to the order prior to its presentation to

the judge, hampering his ability to preserve his objections on

appeal.   The order includes a handwritten statement that "Bailiff

prevented me from completing this."    The record contains no other

support for appellant's allegations.   Indeed, appellant's proposed

statement of facts contains no reference to this complaint.

     Timely objections to a court's order may be preserved in a

number of ways, of which handwriting objections on the face of the

order is only one option.   See Lee v. Lee, 12 Va. App. 512,

515-16, 404 S.E.2d 736, 738 (1991) (en banc).   For example, a

party may prepare a separate document containing objections to be

included in the record or file a motion for reconsideration.

Thus, assuming arguendo that the record supported appellant's

allegations that he was impeded in his effort to list all his

objections at the time the order was presented to the trial judge,

he retained other means by which he could preserve his exceptions

to the order.   We find no indication he exhausted these other

alternatives, and we further note that appellant did not include

in his brief to this Court a statement of any objections he was

prevented from including on the order.   Therefore, we find no

merit in this contention.




                               - 6 -
                                   V.

        Appellant alleges that the trial judge erred by not

allowing him to characterize his wife as "crazy."      Nothing in

the statement of facts suggests that the trial judge made such a

ruling or, if she did, the context in which such a ruling was

made.     Moreover, the trial judge clearly has the discretionary

authority to determine the conduct of the trial.       See Justus v.

Commonwealth, 222 Va. 667, 676, 283 S.E.2d 905, 910 (1981).

Appellant's claim that the trial judge committed reversible

error by refusing to allow him to use the word "crazy" to

characterize another person lacks merit.

        Finally, appellant filed a motion seeking an extension of

time to include an additional document in the appendix.       He has

failed to demonstrate that the document is relevant to the

matters raised in his appeal.     See Rule 5A:25(g).   On our

review, we have access to all documents that are part of the

record of the case.     Therefore, the motion is denied.

        Accordingly, the order of the circuit court is summarily

affirmed.

                                                            Affirmed.




                                 - 7 -